DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 4-6, 15, and 17 objected to because of the following informalities:  dependent claims 4-6, 15, and 17 each recite claim limitations requiring “one or more additional inverters,” as well as, “at least one inverter within said energy system based distributed power generation source.” However, as previously recited within the respective independent claims 1 and 12, the aforementioned energy storage based distributed power generation source is to include “a single voltage inverter” (emphasis added). Furthermore, as the independent claims are currently construed and presented with the transitional phrase, “consisting of,” the Applicant is reminded that said phrase excludes any element, or step not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step. In this instance, dependent claims 4-6, 15, and 17 each attempt to recited additional elements, in the form of one or more additional inverters, while the claimed requirements as presented within the independent claims is closed to “a single voltage inverter”. Therefore, the claim language as presented within dependent claims 4-6, 15, and 17 is considered moot as the claim language attempts to add additional elements to the control system which was previously closed to the recitation of a single voltage inverter. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, and 18-23 of U.S. Patent No. 11,211,799 in view of Lee (WO 2009/145380 A1). 
REGARDING CLAIM 1:
U.S. PATENT ‘799 teaches all of the claimed limitations with the exception of “an energy storage based” distributed power generation source, as well as wherein, said power grid system is at least one of: a power transmission system, a power distribution system, a microgrid system, or any combination of the above.
However, Lee discloses an energy storage based distributed power generation source (Figs. 1-2, grid-interactive photovoltaic generation system including solar cell array 110, capacitor 170, inverter 120, and their related discussion), and a power grid system, wherein said power grid system is at least one of: a power transmission system, a power distribution system, a microgrid system, or any combination of the above (Figs. 1-2, grid as shown and its related discussion; said grid acting as a power distribution system for supplying power to a general load as shown). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an energy storage based source, as taught within Lee, to provide stabilize voltage provided from the respective power generation source. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a power grid system which is at least one of a power transmission system, a power distribution system, a microgrid system, etc., as taught within Lee, to connect various loads to a vast network for power generation and transmission capable of supplying electrical power on demand.
REGARDING CLAIM 12:
U.S. PATENT ‘799 teaches all of the claimed limitations with the exception of “an energy storage based” distributed power generation source, as well as wherein, said power grid system is at least one of: a power transmission system, a power distribution system, a microgrid system, or any combination of the above.
However, Lee discloses an energy storage based distributed power generation source (Figs. 1-2, grid-interactive photovoltaic generation system including solar cell array 110, capacitor 170, inverter 120, and their related discussion), and a power grid system, wherein said power grid system is at least one of: a power transmission system, a power distribution system, a microgrid system, or any combination of the above (Figs. 1-2, grid as shown and its related discussion; said grid acting as a power distribution system for supplying power to a general load as shown). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an energy storage based source, as taught within Lee, to provide stabilize voltage provided from the respective power generation source. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a power grid system which is at least one of a power transmission system, a power distribution system, a microgrid system, etc., as taught within Lee, to connect various loads to a vast network for power generation and transmission capable of supplying electrical power on demand.
REGARDING CLAIMS 3 & 14:
Modified ‘799 teaches the limitations of the preceding claims 1 and 12, respectively. Modified ‘799, in further view of Lee, discloses wherein said energy storage based distributed power generation source is an inverter based distributed power generation system including at least one of: a battery energy storage system, an electric vehicle charging system, any other energy storage system, or any combination of the above (Figs. 1-2, grid-interactive photovoltaic generation system including solar cell array 110, capacitor 170, and their related discussion; capacitor acting as an energy storage system to stabilize voltage generated by solar cell array 110).
REGARDING CLAIMS 4 & 15:
Modified ‘799 teaches the limitations of the preceding claims 1 and 12, respectively. Modified ‘799, in further view of Lee, discloses further including one or more additional inverters also capable of providing said STATCOM functions, wherein at least one of said STATCOM functions is performed by at least one inverter within said energy system based distributed power generation source (Figs. 1-2, first inverter 120, second inverter 160, and their related discussion).
APPLICATION 17/543,182
PATENT NO. 11,211,799
CLAIM 1: A control system for use in controlling an energy storage based distributed power generation source operatively coupled to a power grid system at a point of common coupling (PCC), said control system consisting of:      a single voltage inverter provided within said energy storage based distributed power generation source and enabling said energy storage based distributed power generation source to perform a plurality of static synchronous compensator (STATCOM) functions including:      reactive power compensation,      voltage control, and      power oscillation damping;      when said energy storage based distributed power generation source is doing at least one of: i) not exchanging active power with said power grid system, or ii) exchanging active power less than a maximum inverter capacity with said power grid system, wherein, said power grid system is at least one of:      a power transmission system,      a power distribution system,      a microgrid system,      or any combination of the above.


CLAIM 1: A control system for use in controlling a distributed power generation source operatively coupled to a power grid system at a point of common coupling (PCC), said control system consisting of:      a single voltage inverter provided within said distributed power generation source and enabling said distributed power generation source to perform a plurality of static synchronous compensator (STATCOM) functions including: i) reactive power compensation, ii) voltage control to prevent a voltage at said PCC from violating a voltage limit when at least one additional distributed power generation source is operatively connected to said power grid system, and iii) power oscillation damping; when said distributed power generation source is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than a maximum inverter capacity to said power grid system.

CLAIM 2: The control system according to Claim 1, wherein said energy storage based distributed power generation source selectively performs at least one of said STATCOM functions when said energy storage based distributed power generation source is doing at least one of: i) not exchanging active power with said power grid system, or ii) exchanging active power less than a maximum inverter capacity with said power grid system.

CLAIM 3: The control system according to claim 1, wherein said distributed power generation source selectively performs at least one of said STATCOM functions when said photovoltaic solar farm is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system.

CLAIM 5: The control system according to Claim 1, wherein at least one of said STATCOM functions is performed by using an unutilized capacity of at least one inverter within said energy system based distributed power generation source.
CLAIM 6: The control system according to claim 1, wherein at least one of said STATCOM functions is performed by using an unutilized capacity of said single voltage inverter.
CLAIM 6: The control system according to Claim 1, wherein said energy storage based distributed power generation source operates together with at least one inverter of an inverter based distributed power generation system including at least one of: a photovoltaic solar farm, a wind farm, a fuel cell system, any other inverter based distributed power generation system, or any combination of the above.

CLAIM 2: The control system according to claim 1, wherein said distributed power generation source is a photovoltaic solar farm.
CLAIM 4: The control system according to claim 1, wherein said distributed power generation source is a wind farm.

CLAIM 5: The control system according to claim 1, wherein said distributed power generation source is any inverter-based distributed power generation system.

CLAIM 7: The control system according to Claim 1, wherein at least one of said STATCOM functions provides at least one performance increase of said power grid system corresponding to: reactive power control, power factor control, voltage control, enabling connection of additional distributed power generation sources in said power grid system, increasing power transmission capacity, increasing system stability, mitigation of sub-synchronous resonance, alleviation of voltage instability, limiting short circuit currents, improving High Voltage Direct Current (HVDC) converter terminal performance, enhancing grid integration of wind power generation systems, controlling voltage flicker, load reactive power compensation, load balancing, network balancing, or controlling active and reactive power at said PCC of said distributed power generation source.

CLAIM 7: The control system according to claim 1, wherein at least one of said STATCOM functions provides at least one performance increase of said power grid system corresponding to: i) reactive power control, ii) power factor control, iii) voltage control, iv) enabling connection of additional distributed power generation sources in said power grid system, v) increasing power transmission capacity, vi) increasing system stability, vii) mitigation of sub-synchronous resonance, viii) alleviation of voltage instability, ix) limiting short circuit currents, x) improving High Voltage Direct Current (HVDC) converter terminal performance, xi) enhancing grid integration of wind power generation systems, xii) controlling voltage flicker, xiii) load reactive power compensation, xiv) load balancing, xv) network balancing, or xvi) controlling active and reactive power at said PCC of said distributed power generation source when coupled with an energy storage device.

CLAIM 8: The control system according to Claim 1, wherein at least one input of said control system is derived from a characteristic of a signal passing through said power grid system, and at least one output of said control system provides said at least one performance increase of said power grid system.
CLAIM 8: The control system according to claim 1, wherein at least one input of said control system is derived from a characteristic of a signal passing through said power grid system, and at least one output of said control system provides said at least one performance increase of said power grid system.
CLAIM 9: The control system according to Claim 1, wherein at least one input of said control system is at least one of: a PCC voltage, a bus voltage, a line current, a line power flow, a bus frequency, rotor oscillations of at least one generator in said power grid, inter area oscillations, subsynchronous oscillations, or power oscillations; and wherein said at least one input is at least one of: measured, computed, or communicated.

CLAIM 9: The control system according to claim 1, wherein at least one input of said control system is at least one of: a PCC voltage, a bus voltage, a line current, a line power flow, a bus frequency, rotor oscillations of at least one generator in said power grid, inter area oscillations, or power oscillations; and wherein said at least one input is at least one of: measured, computed, or communicated.

CLAIM 10: The control system according to Claim 1, further including financial compensation to owners of said energy storage based distributed power generation source for performing at least one of said STATCOM functions when said energy storage based distributed power generation source is doing at least one of: i) not exchanging active power with said power grid system, or ii) exchanging active power less than a maximum inverter capacity with said power grid system.
CLAIM 10: The control system according to claim 1, further including financial compensation to owners of said distributed power generation source for performing at least one of said STATCOM functions when said distributed power generation source is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system.
CLAIM 11: The control system according to Claim 1, further including financial compensation to owners of said energy storage based distributed power generation source for performing at least one of said STATCOM functions to provide at least one performance increase of said power grid system corresponding to: reactive power control, power factor control, voltage control, enabling connection of additional distributed power generation sources in said power grid, increasing power transmission capacity, increasing system stability, mitigation of sub-synchronous resonance, alleviation of voltage instability, limiting short circuit currents, improving High Voltage Direct Current (HVDC) converter terminal, performance, enhancing grid integration of wind power generation systems, controlling voltage flicker, load reactive power compensation, load balancing, network balancing, or controlling active and reactive power at said PCC of said distributed power generation, when said distributed power generation source is doing at least one of: i) not exchanging active power with said power grid system, or ii) exchanging active power less than a maximum inverter capacity with said power grid system.

CLAIM 11: The control system according to claim 1, further including financial compensation to owners of said distributed power generation source for performing at least one of said STATCOM functions to provide at least one performance increase of said power grid system corresponding to: i) reactive power control, ii) power factor control iii) voltage control, iv) enabling connection of additional distributed power generation sources in said power grid, v) increasing power transmission capacity, vi) increasing system stability, vii) mitigation of sub-synchronous resonance, viii) alleviation of voltage instability, ix) limiting short circuit currents, x) improving High Voltage Direct Current (HVDC) converter terminal performance, xi) enhancing grid integration of wind power generation systems, xii) controlling voltage flicker, xiii) load reactive power compensation, xiv) load balancing, xv) network balancing, or xvi) controlling active and reactive power at said PCC of said distributed power generation source when coupled with energy storage device, when said distributed power generation source is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system.

CLAIM 12: A control system for use in controlling an energy storage based distributed power generation source operatively coupled to a power grid system at a point of common coupling (PCC), said control system consisting of:      a single voltage inverter provided within said energy storage based distributed power generation source and enabling said energy storage based distributed power generation source to perform a plurality of static synchronous compensator (STATCOM) functions including:      reactive power compensation, and      voltage control;      when said energy storage based distributed power generation source is doing at least one of: i) not exchanging active power with said power grid system, or ii) exchanging active power less than a maximum inverter capacity with said power grid system, wherein, the power grid system is at least one of:      a power transmission system,      a power distribution system,      a microgrid system, or      any combination of the above.

CLAIM 12: A control system for use in controlling a distributed power generation source operatively coupled to a power grid system at a point of common coupling (PCC), said control system consisting of:      a single voltage inverter provided within said distributed power generation source and enabling said distributed power generation source to perform a plurality of static synchronous compensator (STATCOM) functions including:      i) reactive power compensation, and      ii) voltage control to prevent a voltage at said PCC from violating a voltage limit when at least one additional distributed power generation source is operatively connected to said power grid system,      when said distributed power generation source is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than a maximum inverter capacity to said power grid system.

CLAIM 13: The control system according to Claim 12, wherein said energy storage based distributed power generation source selectively performs at least one of said STATCOM functions when said energy storage based distributed power generation source is doing at least one of: i) not exchanging active power with said power grid system, or ii) exchanging active power less than a maximum inverter capacity with said power grid system.
CLAIM 16: The control system according to claim 12, wherein said distributed power generation source selectively performs at least one of said STATCOM functions when said photovoltaic solar farm is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system.

CLAIM 16: The control system according to Claim 12, wherein at least one of said STATCOM functions is performed by using an unutilized capacity of at least one inverter within said energy system based distributed power generation source.
CLAIM 18: The control system according to claim 17, wherein at least one of said STATCOM functions is performed by using an unutilized capacity of at least one inverter within said distributed power generation source.
CLAIM 17: The control system according to Claim 12, wherein said energy storage based distributed power generation source operates together with at least one inverter of an inverter based distributed power generation system including at least one of: a photovoltaic solar farm, a wind farm, a fuel cell system, any other inverter based distributed power generation system, or any combination of the above.
CLAIM 13: The control system according to claim 12, wherein said distributed power generation source is a photovoltaic solar farm.
CLAIM 14: The control system according to claim 12, wherein said distributed power generation source is a wind farm.
CLAIM 15: The control system according to claim 12, wherein said distributed power generation source is any inverter-based distributed power generation system.
CLAIM 18: The control system according to Claim 12, wherein at least one of said STATCOM functions provides at least one performance increase of said power grid system corresponding to: reactive power control, power factor control, voltage control, enabling connection of additional distributed power generation sources in said power grid system, increasing power transmission capacity, increasing system stability, mitigation of sub-synchronous resonance, alleviation of voltage instability, limiting short circuit currents, improving High Voltage Direct Current (HVDC) converter terminal performance, enhancing grid integration of wind power generation systems, controlling voltage flicker, load reactive power compensation, load balancing, network balancing, or controlling active and reactive power at said PCC of said distributed power generation source.

CLAIM 19: The control system according to claim 17, wherein at least one of said STATCOM functions provides at least one performance increase of said power grid system corresponding to: i) reactive power control, ii) power factor control, iii) voltage control, iv) enabling connection of additional distributed power generation sources in said power grid system, v) increasing power transmission capacity, vi) increasing system stability, vii) mitigation of sub-synchronous resonance, viii) alleviation of voltage instability, ix) limiting short circuit currents, x) improving High Voltage Direct Current (HVDC) converter terminal performance, xi) enhancing grid integration of wind power generation systems, xii) controlling voltage flicker, xiii) load reactive power compensation, xiv) load balancing, xv) network balancing, or xvi) controlling active and reactive power at said PCC of said distributed power generation source when coupled with an energy storage device.

CLAIM 19: The control system according to Claim 12, wherein at least one input of said control system is derived from a characteristic of a signal passing through said power grid system, and at least one output of said control system provides said at least one performance increase of said power grid system.

CLAIM 20: The control system according to claim 17, wherein at least one input of said control system is derived from a characteristic of a signal passing through said power grid system, and at least one output of said control system provides said at least one performance increase of said power grid system.

CLAIM 20: The control system according to Claim 12, wherein at least one input of said control system is at least one of: a PCC voltage, a bus voltage, a line current, a line power flow, a bus frequency, rotor oscillations of at least one generator in said power grid, inter area oscillations, subsynchronous oscillations, or power oscillations; and wherein said at least one input is at least one of: measured, computed, or communicated.
CLAIM 21: The control system according to claim 17, wherein at least one input of said control system is at least one of: a PCC voltage, a bus voltage, a line current, a line power flow, a bus frequency, rotor oscillations of at least one generator in said power grid, inter area oscillations, or power oscillations; and wherein said at least one input is at least one of: measured, computed, or communicated.
CLAIM 21: The control system according to Claim 12, further including financial compensation to owners of said energy storage based distributed power generation source for performing at least one of said STATCOM functions when said energy storage based distributed power generation source is doing at least one of: i) not exchanging active power with said power grid system, or ii) exchanging active power less than a maximum inverter capacity with said power grid system.

CLAIM 22: The control system according to claim 17, further including financial compensation to owners of said distributed power generation source for performing at least one of said STATCOM functions when said distributed power generation source is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system.

CLAIM 22: The control system according to Claim 12, further including financial compensation to owners of said energy storage based distributed power generation source for performing at least one of said STATCOM functions to provide at least one performance increase of said power grid system corresponding to: reactive power control, power factor control, voltage control, enabling connection of additional distributed power generation sources in said power grid, increasing power transmission capacity, increasing system stability, mitigation of sub-synchronous resonance, alleviation of voltage instability, limiting short circuit currents, improving High Voltage Direct Current (HVDC) converter terminal performance, enhancing grid integration of wind power generation systems, controlling voltage flicker, load reactive power compensation, load balancing, network balancing, or controlling active and reactive power at said PCC of said distributed power generation, when said distributed power generation source is doing at least one of: i) not exchanging active power with said power grid system, or ii) exchanging active power less than a maximum inverter capacity with said power grid system.

CLAIM 23: The control system according to claim 17, further including financial compensation to owners of said distributed power generation source for performing at least one of said STATCOM functions to provide at least one performance increase of said power grid system corresponding to: i) reactive power control, ii) power factor control iii) voltage control, iv) enabling connection of additional distributed power generation sources in said power grid, v) increasing power transmission capacity, vi) increasing system stability, vii) mitigation of sub-synchronous resonance, viii) alleviation of voltage instability, ix) limiting short circuit currents, x) improving High Voltage Direct Current (HVDC) converter terminal performance, xi) enhancing grid integration of wind power generation systems, xii) controlling voltage flicker, xiii) load reactive power compensation, xiv) load balancing, xv) network balancing, or xvi) controlling active and reactive power at said PCC of said distributed power generation source when coupled with energy storage device, when said distributed power generation source is doing at least one of: i) not providing active power to said power grid system, or ii) providing active power less than said maximum inverter capacity to said power grid system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836